                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-01567-CJC (AFM)                                       Date: October 28, 2019
Title      Brenda Lopez-Novelo v. Andrew Saul



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                       N/A                                                  N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

        Pursuant to the Order Re Procedures In Social Security Appeal, plaintiff was ordered to serve
the summons and complaint in accordance with Rule 4(i) of the Federal Rules of Civil Procedure
and file a proof of service within 30 days. (ECF No. 10.) The docket sheet shows that, as late as the
date of this Order, plaintiff has not filed a proof of service of the summons and complaint. Plaintiff
has failed to comply with the Court’s Order.

        Accordingly, IT IS ORDERED that within 20 days of the filing date of this Order, plaintiff
shall show cause in writing why this action should not be dismissed. If plaintiff fails to file a written
objection to dismissal of this action within the time specified, it will be deemed to be consent to a
dismissal as against Defendant. The filing proof of service of the summons and complaint within 20
days shall discharge the order to show cause and all other deadlines required by the Case
Management Order will be extended accordingly.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
